             Case 2:19-bk-24804-VZ             Doc 385 Filed 02/27/20 Entered 02/27/20 21:27:15                     Desc
                                                Main Document     Page 1 of 4

    Attorney or Party Name, Address, Telephone & FAX                 FOR COURT USE ONLY
    Nos., State Bar No. & Email Address

Richard M. Pachulski (CA Bar No. 90073)
Jeffrey W. Dulberg (CA Bar No. 181200)
Malhar S. Pagay (CA Bar No. 189289)
PACHULSKI STANG ZIEHL & JONES LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, California 90067
Telephone: 310/277-6910
Facsimile: 310/201-0760
E-mail: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mpagay@pszjlaw.com

       Individual appearing without attorney
       Attorney for: Debtor and Debtor in Possession
                                        UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

    In re:                                                           CASE NO.: 2:19-bk-24804-VZ
                                                                     CHAPTER: 11
YUETING JIA,
                                                                               STATEMENT REGARDING
                                                                                CASH COLLATERAL OR
                                                                           DEBTOR IN POSSESSION FINANCING
                                                                               [FRBP 4001; LBR 4001-2]

                                                                     DATE: March 19, 2020
                                                                     TIME: 9:30 a.m.
                                                                     COURTROOM: 1368
                                                                     ADDRESS: United States Bankruptcy Court
                                                        Debtor(s).   255 E. Temple Street
                                                                     Los Angeles, CA 90012
Secured party(ies):
Pacific Technology Holding LLC

The Debtor has requested the approval of either (1) a motion for use of cash collateral, or postpetition financing, or both,
or (2) through a separately-filed motion, a stipulation providing for the use of cash collateral, or postpetition financing, or
both. The proposed form of order on the motion or the stipulation contains the following provisions or findings of fact1:

                Disclosures Tracking FRBP 4001(c)(1)(B)(i) through (xi) and (d)(1)(B)                     Page         Line No.
                                                                                                           No.:    (if applicable)
             (i): “[A] grant of priority or a lien on property of the estate under § 364(c) or (d)”      pp. 7-9
             (ii): “[T]he providing of adequate protection or priority for a claim that arose before the
             commencement of thes case, including the granting of a lien on property of the estate
             to secure the claim, or the use of property of the estate or credit obtained under § 364
             to make cash payments on account of the claim”
                      Cross-collateralization, i.e., clauses that secure prepetition debt by postpetition
                                                                                                          N/A      N/A
                      assets in which the secured party would not otherwise have a security interest
                      by virtue of its prepetition security agreement or applicable law
                      Roll-up, i.e., provisions deeming prepetition debt to be postpetition debt or using
                      postpetition loans from a prepetition secured party to pay part or all of that
                      secured party’s prepetition debt, other than as provided in § 552(b)

1
    The page and line numbers are references to the Stipulation.
DOCS_LA:327109.2 46353/002
        Case 2:19-bk-24804-VZ                  Doc 385 Filed 02/27/20 Entered 02/27/20 21:27:15                                       Desc
                                                Main Document     Page 2 of 4

 Continued from page 1
              Grant a replacement lien in an amount in excess of the dollar amount of the lien N/A                                  N/A
              on cash collateral as of the petition date
       (iii): “[A] determination of the validity, enforceability, priority, or amount of a claim that N/A                           N/A
       arose before the commencement of the case, or of any lien securing the claim”
       (iv): “[A] waiver or modification of Code provisions or applicable rules relating to the
       automatic stay” (Provides the Debtor does not object to a hearing on shortened notice)
              Automatic relief from the automatic stay upon occurrence of certain events.
       (v): “[A] waiver or modification of any entity’s authority or right to file a plan, seek an
       extension of time in which the debtor has the exclusive right to file a plan, request the N/A                                N/A
       use of cash collateral under § 363(c), or request authority to obtain credit under § 364”
        (vi): “[T]he establishment of deadlines for filing a plan of reorganization, for approval of
        a disclosure statement, for a hearing on confirmation, or for entry of a confirmation        N/A                            N/A
        order”
       (vii): “[A] waiver or modification of the applicability of nonbankruptcy law relating to the
       perfection of a lien on property of the estate, or on the foreclosure or other               N/A                             N/A
       enforcement of the lien”
       (viii): “[A] release, waiver, or limitation on any claim or other cause of action belonging
       to the estate or the trustee, including any modification of the statute of limitations or    N/A                             N/A
       other deadline to commence an action”
       (ix): “[T]he indemnification of any entity”                                                                    N/A           N/A
       (x): “[A] release, waiver, or limitation of any right under § 506(c)”
                                                                                                                      N/A           N/A
              The granting of any lien on any claim or cause of action arising under § 506(c)
       (xi): “The granting of any lien on any claim or cause of action arising under §§ 544,                          N/A           N/A
       545, 547, 548, 549, 553(b), 723(a), or 724(a)”
                                                                                                                       Page             Line No.
                        Additional Disclosures Required by LBR 4001-2                                                                (if applicable)
                                                                                                                       No.:
       With respect to a professional fee carve out, disparate treatment for professionals
       retained by a creditors’ committee from that provided for the professionals retained by N/A                                  N/A
       the debtor
       Pay down prepetition principal owed to a creditor                                       N/A                                  N/A
       Findings of fact on matters extraneous to the approval process                          N/A                                  N/A




2/27/2020          Jeffrey W. Dulberg                                                /s/ Jeffrey W. Dulberg
 Date                       Printed Name                                                     Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 2                                          F 4001-2.STMT.FINANCE
DOCS_LA:327109.2 46353/002
         Case 2:19-bk-24804-VZ                  Doc 385 Filed 02/27/20 Entered 02/27/20 21:27:15                                       Desc
                                                 Main Document     Page 3 of 4

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                    10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: STATEMENT REGARDING CASH COLLATERAL OR
DEBTOR IN POSSESSION FINANCING [FRBP 4001; LBR 4001-2] will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   2/27/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                     Service information continued on attached page




2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)     2/27/2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA FEDEX
Honorable Vincent P. Zurzolo
United States Bankruptcy Court
Central District of California
255 E. Temple Street, Suite 1360
Santa Ana, CA 92701-4593
                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


    2/27/2020                 Nancy H. Brown                                          /s/ Nancy H. Brown
    Date                       Printed Name                                                  Signature




.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 3                                          F 4001-2.STMT.FINANCE
DOCS_LA:328008.1
        Case 2:19-bk-24804-VZ                  Doc 385 Filed 02/27/20 Entered 02/27/20 21:27:15                                       Desc
                                                Main Document     Page 4 of 4
SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)
       Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




.




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 3                                          F 4001-2.STMT.FINANCE
DOCS_LA:328008.1
